       Case 2:18-cv-02681-HLT-KGG Document 268 Filed 07/02/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

NO SPILL, LLC,                                       )
                                                     )
and                                                  )
                                                     )
TC CONSULTING, LLC                                   )
                                                     )
                           Plaintiffs,               )
                                                     )
v.                                                   )    Case No. 18-cv-2681-JAR-KGG
                                                     )
                                                     )
SCEPTER CANADA, INC.,                                )
                                                     )
and                                                  )
                                                     )
SCEPTER MANUFACTURING LLC,                           )
                                                     )
                           Defendants.               )

         NOTICE OF DECISION BY THE PATENT TRIAL AND APPEAL BOARD

         Plaintiffs No Spill, LLC and TC Consulting, LLC notify the Court that the Patent Trial

and Appeal Board (“Board”) issued a Final Written Decision on July 2, 2021 in IPR2020-00360.

The Board determined that none of the claims of U.S. Patent No. 10,029,132 were unpatentable.

A copy of the Board’s Final Written Decision is attached here as Exhibit 1.


                                              Respectfully submitted,

                                              STINSON LLP

                                              By:   s/ Bryce E. Langford
                                                    Douglas R. Dalgleish, KS #22328
                                                    Bradley J. Yeretsky, KS #21092
                                                    Zachary H. Hemenway, #21092
                                                    Bryce E. Langford, KS #27548
                                                    Stinson LLP
                                                    1201 Walnut Street, Suite 2900
                                                    Kansas City, MO 64106
                                                    Tel: (816) 842-8600
                                                    Fax: (816) 691-3495


CORE/3002339.0003/167990131.2
       Case 2:18-cv-02681-HLT-KGG Document 268 Filed 07/02/21 Page 2 of 3




                                         doug.dalgleish@stinson.com
                                         brad.yeretsky@stinson.com
                                         zachary.hemenway.com
                                         bryce.landford@stinson.com

                                         Andrew J. Scavotto (admitted pro hac vice)
                                         Stinson LLP
                                         7700 Forsyth Blvd., Suite 1100
                                         St. Louis, MO 63105-1821
                                         Tel: (314) 719-3048
                                         Fax: (314)259-3959
                                         andrew.scavotto@stinson.com


                                         LEWIS RICE
                                         Robert M. Evans, Jr.
                                         Michael J. Hartley
                                         600 Washington Ave., Ste. 2500
                                         St. Louis, MO 63101
                                         Tel: (314) 444-7600
                                         revans@lewisrice.com
                                         mhartley@lewisrice.com
                                         Pro hac pending

                                         Attorneys for Plaintiff No Spill Inc.




CORE/3002339.0003/167990131.2
       Case 2:18-cv-02681-HLT-KGG Document 268 Filed 07/02/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

         The undersigned hereby states that on this 2nd of July, 2021, a true and correct copy of
the foregoing was filed with the Court using the CM/ECF system, which sent notice of electronic
filing to the following:

Foulston Siefkin LLP
Jay F. Fowler
1551 N. Waterfront Parkway, Suite 100
Wichita, KS 67206-4466
Tel: (316) 291-9541
jfowler@foulston.com

Holly A. Dyer
1551 N. Waterfront Parkway, Suite 100
Wichita, KS 67206-4466
Tel: (316) 291-9773
hdyer@foulston.com

Latham & Watkins LLP
Robert Steinberg
10250 Constellation Blvd.
Suite 1100
Los Angeles, CA 90067
Tel: (424) 653-5500
bob.steinberg@lw.com

Lisa K. Nguyen
140 Scott Drive
Menlo Park, CA 94025
Tel: (650) 328-4600
lisa.nguyen@lw.com

Attorneys for Defendants

                                            /s/ Bryce E. Langford
                                            Attorney for Plaintiff




CORE/3002339.0003/167990131.2
